Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 1 of 24




                                 Exhibit 1
    Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 2 of 24


                                                 COMPLEX BUSINESS COURT

        This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
        Administrative Order. Yes D No ~


        Ill.    REMEDIES SOUGHT (check all that apply) :
                   ~  Monetary;
                   ~  Non-monetary declaratory or injunctive relief;
                   ~  Punitive

        IV.     NUMBER OF CAUSES OF ACTION: (
                (Specify)




        V.      IS THIS CASE A CLASS ACTION LAWSUIT?
                    D Yes
                    ~ No


        VI.     HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   ~ No
                   D Yes - If "yes" list all related cases by name, case number and court:




        VII.    IS JURY TRIAL DEMANDED IN COMPLAINT?
                    ~ Yes
                    D No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Nathaly Saavedra          FLBarNo.: 118315
          Attorney or party                                               (Bar number, if attorney)

        Nathaly Saavedra         02/25/2019
                (Type or print name)                                         Date
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 3 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 4 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 5 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 6 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 7 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 8 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 9 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 10 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 11 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 12 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 13 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 14 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 15 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 16 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 17 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 18 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 19 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 20 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 21 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 22 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 23 of 24
Case 1:19-cv-21719-LFL Document 1-1 Entered on FLSD Docket 05/01/2019 Page 24 of 24
